NIX, Presiding Judge:
MEMORANDUM OPINION
Plaintiff in Error, Margaret Abbott, plead guilty to the crime of Sale of Intoxicating Liquor to a Minor, Case #1693, and *530received a sentence of Two Years in the penitentiary to run concurrent with #1694 and #1698. Since the facts of this case are identical to the companion case, and the rule of law identical; we will simply refer to said companion case, Abbott v. State, Okl.Cr., 429 P.2d 528, handed down this date; and find that the judgment and sentence should be affirmed, and the attempted appeal dismissed.
BUSSEY and BRETT, JJ., concur.